—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered January 18, 1991, convicting him of assault in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in denying the defendant’s request for an adjournment to enable him to present the testimony of a physician the follow*576ing day. In any event, since the precise import of the physician’s prospective testimony was brought before the jury in the form of a stipulation, any error in denying the defense counsel’s request for an adjournment would have been harmless (see, People v Crimmins, 36 NY2d 230, 242-243).
The defendant’s remaining contention is without merit (see, People v Lowe, 117 AD2d 755, 756; People v Baldo, 107 AD2d 751, 752). Thompson, J. P., Rosenblatt, Eiber and Miller, JJ., concur.